Citation Nr: 0402019	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-37 487]	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
disability manifested by edema/swelling of the lower 
extremities.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims of 
entitlement to service connection for lower extremity edema 
and for residuals of a chest injury.  

The veteran testified before the RO hearing officer in 
October 1998.  A transcript of that hearing has been 
associated with the record.

The Board remanded the issues in September 2000, directing 
the RO to adjudicate the issues of whether new and material 
evidence had been submitted to reopen his claims.  The RO 
found that new and material evidence had been submitted and 
denied the veteran's claims on their merits.  The case was 
returned to the Board in October 2003 for further appellate 
consideration.  

As noted below, the Board is again remanding this case for 
action as directed below.  This appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision dated in March 1979, the RO denied 
entitlement to service connection for edema of the lower 
extremities.

2.  Evidence added to the record since the March 1979 
decision includes that which is relevant and probative to the 
issue at hand, and is so significant it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The March 1979 RO decision which denied entitlement to 
service connection for disability manifested by edema of the 
lower extremities is a final decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
disability manifested by edema of the lower extremities is 
new and material; therefore, this claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran served from February 1943 to 
December 1945.  His service medical records indicate that he 
sustained a laceration to his left foot in May 1944, while 
clearing brush with an axe.  The veteran was hospitalized for 
16 days.  On follow-up, the veteran was noted to have slight 
pitting edema with slight limitation of motion and some 
tenderness beneath the incision.  An October 1945 memorandum 
requests low cut shoes for the veteran, noting that the 
veteran was unable to wear regular G.I. shoes due to a foot 
injury.  Service medical records contain no further 
references to edema or swelling and the separation 
examination was negative for such manifestations.

By rating decision of February 1946 service connection was 
established for the residuals of the left foot injury, and a 
10 percent rating was then assigned.

VA medical records compiled during the 1950s show that the 
veteran was seen for various foot disorders; no references to 
swelling or edema were recorded.  

A February 1976 VA medical certificate shows that the veteran 
had severe arthritis with edema of both legs, especially the 
left leg.  The author noted that diuretics helped control the 
swelling.

On VA examination in April 1976 the veteran indicated that he 
had severe pain in his left leg and that it became stiff when 
he attempted any physical activity.  The examination was 
limited to the veteran's left foot.

The veteran was afforded a hearing on the issue of an 
increased rating for his left foot disability before a panel 
at the RO in July 1976.  He noted that he had suffered from 
edema while in the Army and that if he did not take a 
diuretic pill his left leg would double in size.  

In a January 1977 letter, Roscoe L. Wall, Jr., M.D. indicated 
that he had been the battalion surgeon for the veteran's 
unit.  He noted that he had treated the veteran for an 
extensive foot injury in May 1944.

The veteran submitted a claim of entitlement to service 
connection for pitting edema in October 1977.  

An October 1977 treatment certificate from the veteran's 
private physician indicates a diagnosis of peripheral 
vascular disease due to frostbite, which was manifested by 
pain and swelling of both legs.

The RO denied entitlement to service connection for swelling 
of the legs in November 1977.  It found that the pitting 
edema noted in the veteran's service medical records was an 
acute condition associated with the laceration of the 
veteran's left foot, and concluded that there was no 
relationship between that temporary condition and the 
veteran's present peripheral vascular disease.

In July 1978 the veteran submitted duplicate copies of the 
October 1945 request for low cut shoes and the January 1977 
statement from Dr. Wall.  The RO contacted the veteran in 
August 1978 and indicated that the evidence he had submitted 
was duplicative, and that in the absence of new and material 
evidence, the prior denial of the claim was continued.  

In a September 1978 statement the veteran maintained that he 
had experienced problems since the injury to his left foot.  
He also indicated that he had suffered from frostbite of his 
lower extremities during the winter of 1944.  

In February 1979 the veteran submitted a statement from Peter 
K. Finelli, D.O.  Dr. Finelli noted that he had examined all 
of the veteran's records.  He related that the veteran had 
been unable to work since 1974 and that in the previous few 
months his condition had worsened.  Dr. Finelli indicated 
that physical examination had revealed grade two edema to the 
extremities, more so on the left, chronic degenerative 
arthritis of the toes, decrease of peripheral vascular 
circulation due to frostbite, varicose veins with recurrent 
edema and post phlebitic syndrome of the left leg.  He opined 
that all of the veteran's symptoms were due to his injury in 
1944.

The RO denied entitlement to service connection for bilateral 
varicose veins, post phlebitic syndrome, arthritis and 
peripheral vascular disease in March 1979.  It noted that 
examination and diagnosis more than 30 years following 
separation from service was not evidence which would allow a 
finding that the veteran incurred any of the diseases claimed 
during active service.  

A June 1980 VA hospitalization report indicates that the 
veteran underwent left lumbar sympathectomy.  The veteran 
reported  a "pins and needles" feeling in his left foot and 
leg, as well as pain, since his injury in 1944.  He 
complained of pain on standing and walking.  The veteran was 
noted to have done well postoperatively.
A September 1980 VA treatment report shows that the veteran's 
pain persisted after the lumbar sympathectomy.  In an undated 
letter from the veteran's VA physician, received in January 
1981, the author indicates that that veteran had undergone 
lumbar sympathectomy in an attempt to ameliorate pain in the 
veteran's left leg.  He states that the procedure did not 
help the veteran and that he continued as prior to surgery.

During a hearing before the Board in September 1980, the 
veteran offered testimony to the effect that he had had edema 
in his left leg following injury in service.

In a July 1982 letter, Nicholas A. Merola, M.D. stated that 
the veteran had been his patient since November 1979.  Dr. 
Merola indicated that the veteran's chief complaint was 
recurrent swelling and pain in the left ankle and foot.  He 
noted the veteran's history of unsuccessful left 
sympathectomy.  He stated that he had examined the veteran in 
June 1982.  The dorsum of the veteran's left foot was 
swollen.  The swelling extended to the medial and lateral 
malleoli.  Motion was limited by pain.  Dr. Merola opined 
that there was permanent disability of the left foot as a 
result of the injury in May 1944.

A VA examination was conducted in September 1982.  The 
veteran complained of a "pins and needles" feeling from the 
left foot up to his groin.  He reported persistent pain and 
sensory disturbances in the left foot and radiating into the 
leg.  The veteran used a cane for ambulation.  Palpation of 
the veteran's foot elicited a high degree of sensitivity over 
the scar line and zonally.  There was some hypersensitivity 
cutaneous and ascending to the lower leg.  

An October 1982 VA treatment record shows the veteran's 
complaints of long standing pain in the leg and back.  The 
veteran reported being injured in 1944 and complained that 
the pain had increased over the previous eight years.  
Electronic thermography revealed diffusely increased heat 
over the left lower extremity, related to the sympathectomy.  
The conclusion was probable myofascial pain.

At a hearing before the RO in December 1983 the veteran 
testified that he used "water pills" for edema involving 
feet and hands.  

A February 1984 VA treatment record shows a history of 
phlebitis and chronic generalized edema.  The veteran 
reported a long-standing history of intermittent calf pain 
extending up into the groin.  The assessment was causalgia 
and questionable peripheral vascular disease.  The plan was 
to refer the veteran to a vascular surgeon.  

In April 1985 the veteran was seen to discuss problems with 
his left leg.  He complained of edema that increased during 
the day.  The provider noted that at the time of examination 
the edema was minimal.

In February 1986 the veteran indicated that he had edema 
during service, which had persisted.  He indicated that if he 
did not take his water pill, his ankle still swelled.  At 
that time, he also submitted duplicates of letters from Dr. 
Wall, service records, and records of VA treatment.  

An April 1986 VA treatment record indicates that the veteran 
fell when his left leg gave out.  The provider noted a 
history of edema in the veteran's left leg since 1944.

In a November 1988 statement the veteran reiterated the 
history of his claimed disabilities.  He also submitted 
duplicates of service records and VA treatment records.

A July 1990 VA podiatry note shows a finding of bilateral 
ankle edema.  An October 1990 VA neurology clinic note 
indicates that the veteran was followed in neurology because 
of chronic left leg pain secondary to a foot injury.  The 
impression was chronic leg pain, questionable causalgia.  The 
provider noted his belief that neurology could be of no 
further help to the veteran.

VA orthopedic examination was conducted in September 1997 at 
which time it was noted that the veteran wore compression 
stockings due to varicose veins.  A VA examiner in February 
1998 reported the veteran's history of injury in service with 
swelling persisting to the present.  However the doctor 
indicated that the veteran's bilateral edema could not be 
explained on the basis of the left foot injury.  It was noted 
that he had varicose veins and phlebitis.  

The veteran testified before a hearing officer at the RO in 
December 1998.  He related the circumstances of the injury to 
his left foot.  He indicated that he had received treatment 
for his leg from VA starting in 1948.

Edema of the veteran's extremities was noted during an 
October 1999 VA annual comprehensive examination.  

The RO issued a supplemental statement of the case in March 
2001.  The RO noted that much evidence had been submitted 
over a period of many years and that some of it was "new and 
material."  However the previous denials of the veteran's 
claims was continued.  

An undated letter from Dennis P. Fielding, M.D., received by 
the RO in July 2002,  indicates that the veteran was under 
Dr. Fielding's care for edema.  He opined that it was "as 
likely as not" that the condition was connected to the 
veteran's military injury.  The RO contacted the veteran in 
order to obtain a clarifying statement from this doctor, but 
the veteran did not respond.

VA treatment records for the period from September 1998 to 
June 2003 show diagnoses and treatment for chronic edema, 
degenerative joint disease of multiple joints, and venous 
insufficiency.

A September 2003 treatment report from Sarat K. Dash, M.D. 
indicates significant bilateral edema of the lower 
extremities.  Dr. Dash noted that a venous doppler conducted 
three months previously was normal.  The diagnosis was edema 
of the lower extremities.  Dr. Sarat noted that the veteran 
was showing improvement with compression stockings.  

II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

With regard to the veteran's claim of entitlement to service 
connection for disability manifested by edema of the lower 
extremities, the evidence received since the RO's March 1979 
decision includes the veteran's statements, VA treatment 
records, the veteran's hearing testimony and statements from 
private physicians, to include a copy of an undated letter 
from Dr. Fielding opining that the veteran's edema was 
related to an injury incurred in service.  The Board 
concludes that Dr. Fielding's letter constitutes competent 
medical evidence suggesting that the veteran's current edema 
is related to his military service.  This evidence is neither 
cumulative nor redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
it is new and material, and the veteran's claim of 
entitlement to service connection for disability manifested 
by edema of the lower extremities is reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for disability manifested by edema of the lower 
extremities, the appeal is granted, subject to the REMAND 
decision below.


REMAND

i.  Service Connection for Disability Manifested by Edema

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must 
determine whether the evidence of record, both old and new, 
supports the veteran's claims of entitlement to service 
connection for disability manifested by edema of the lower 
extremities.

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  The new law eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, to 
include the provision of medical examinations when necessary 
when necessary to make a determination on a claim.  The VCAA 
and the implementing regulations pertinent to the issue of 
entitlement to service connection for disability manifested 
by edema of the lower extremities are liberalizing and are 
therefore applicable to that claim.  

While the evidence of record shows that the veteran suffered 
from edema associated with his left foot injury, and has been 
observed to have bilateral edema at various points since 
service, the only opinion regarding the etiology of the edema 
is an undated statement from Dr. Fielding.  Dr. Fielding does 
not indicate whether he had access to the veteran's extensive 
medical records in reaching his conclusion.  Nor does he 
explain how the injury to the left foot in service led to the 
development of bilateral lower extremity edema.  As the Board 
has determined that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for disability manifested by edema of the 
lower extremities, a comprehensive current VA examination is 
required to determine the nature, extent, and etiology of the 
claimed disorder.

  ii.  New and Material Evidence to Reopen the Claim of 
Entitlement to 
Service Connection for Residuals of Chest Injury

The Board notes that in April 1952 and in December 1952, the 
RO denied the claim of entitlement to service connection 
service connection for residuals of a chest injury. (At that 
time the veteran asserted that the chest injury occurred at 
the time of a May 1944 jeep accident.) The veteran was given 
written notification of this determination that same month; 
however, a timely appeal was not received.  The rating 
decision, therefore, became final. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2003).

In its September 2000 remand, the Board noted that the RO had 
denied the instant claim in April 1998 on a de novo basis, 
without first determining whether the veteran had submitted 
new and material evidence.  The Board directed the RO to 
appropriately adjudicate that issue and, in the event that 
new and material evidence was not found, provide the veteran 
with a statement of the case which included all of the law 
and regulations pertaining to finality.  Neither the March 
2001 or April 2003 supplemental statement of the case clearly 
suggests that the RO found that the claim for service 
connection for residuals of chest injury had been reopened by 
the submission of new and material evidence.  These 
supplemental statements of the case did not include the law 
and regulations pertaining to finality or to the reopening of 
finally decided claims.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should issue a supplemental 
statement of the case pertaining to the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for residuals of a chest 
injury, to include citation to all 
relevant law and regulations pertaining 
to the reopening of claims and finality.  

2.  The RO should send the appellant a 
letter regarding the claim of entitlement 
to service connection for disability 
manifested by edema of the lower 
extremities that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).   

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request that they 
provide such evidence.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently existing 
disability manifested by edema of the 
lower extremities.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
disability manifested by edema of the 
lower extremities as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
disorder is etiologically related to the 
veteran's active military service, 
specifically to an injury to the left 
foot.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

Such action should include any indicated 
development of the veteran's claim of 
entitlement to service connection for 
residuals of a chest injury if that claim 
is reopened.

6.  The RO should then adjudicate the 
veteran's reopened claim of entitlement 
to service connection for disability 
manifested by edema of the lower 
extremities on a de novo basis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



